DETAILED ACTION
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, US 2019/0087302, teaches an unburned tobacco controller for a smoker's puff process comprising: a whole puff air flow profile containing series of single puff air flow profile which is generated by a whole smoker's puff process including puff start, puff stop, single puff duration, single puff volume, single puff interval, total puff volume, total puff duration, total puff interval and total puff number; a sensor sensing and quantifying the single and whole puff air flow profile(s) and outputting the generated electronic signals; a controller including a switch, a battery, a central processing unit (CPU), a timer, a memory, a light releasing diode (LED) and a variety of embedded programs and instructions for operating the CPU; a heater controlled by the CPU according to the signals measured by the sensor; and a tobacco roll heated by the heat for releasing a single and a whole nicotine-contained smoke profiles. There is no teaching or reasonable suggestion in the prior art as a whole to modify the unburned tobacco controller to further include the combination of a thermal flow sensor, a microcontroller, a preamplifier, an analog/digital converter, a pulse width modulation, and a temperature sensor measuring the heated temperature of the heater. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0274354; US 2019/0142067; US 2004/0031497.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747